Name: Decision of the EEA Joint Committee No 91/1999 of 16 July 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  organisation of transport;  oil industry;  taxation;  technology and technical regulations
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(16)Decision of the EEA Joint Committee No 91/1999 of 16 July 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0055 - 0055Decision of the EEA Joint CommitteeNo 91/1999of 16 July 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 77/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Directive 98/69/EC of the European Parliament and of the Council of 13 October 1998 relating to measures to be taken against air pollution by emissions from motor vehicles and amending Council Directive 70/220/EEC(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 3 (Council Directive 70/220/EEC) in Chapter I of Annex II to the Agreement: "- 398 L 0069: Directive 98/69/EC of the European Parliament and of the Council of 13 October 1998 (OJ L 350, 28.12.1998, p. 1)."Article 2The texts of Directive 98/69/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 17 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 16 July 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) See p. 29 of this Official Journal.(2) OJ L 350, 28.12.1998, p. 1.